Order entered March 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00165-CV

                          IN THE INTEREST OF C.J.B., A CHILD

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-30017-2018

                                            ORDER
       Before the Court is appellant’s March 6, 2019 motion to extend time to file her opening

brief. Because this is an accelerated appeal in a parental termination case, we GRANT the

motion to the extent we ORDER appellant’s opening brief filed no later than April 1, 2019. We

caution appellant that further extension requests will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE